              UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF WISCONSIN

THE ESTATE OF KRISTINA ANN
FIEBRINK, by special administrator
Nathaniel Cade, Jr., THE ESTATE OF
ANGELICA M. FIEBRINK, JOSE D.                     Case No. 18-CV-832-JPS
MARTINEZ, JR., and ROBERT
MARTINEZ,

                    Plaintiffs,

v.

ARMOR CORRECTIONAL HEALTH
SERVICES, INC., DR. KAREN
RONQUILLO-HORTON, BROOKE
SHAIKH, VERONICA WALLACE,
BRITENY R. KIRK, EVA CAGE,
BRANDON DECKER, MILWAUKEE
COUNTY, DAVID A. CLARKE, JR.,
RICHARD R. SCHMIDT, LATISHA                                      ORDER
AIKENS, BRIAN PIASECKI,
JENNIFER MATTHEWS, LATRAIL
COLE, LATOYA RENFRO,
EVANSTON INSURANCE
COMPANY, WISCONSIN COUNTY
MUTUAL INSURANCE
CORPORATION, NANCY EVANS,
KEVIN NYKLEWICZ, WISCONSIN
HEALTH CARE LIABILITY
INSURANCE PLAN, and JOHN
DOES 1–20,

                    Defendants.


      Defendants have filed a number of dispositive motions with respect

to Plaintiffs’ original complaint. (Docket #20, #30, #32, #42, and #53). By
agreement of the parties, (Docket #40 at 2 and #49), Plaintiffs were

permitted to respond to the motions by October 16, 2018. They did so by

filing an amended complaint. (Docket #57). When an amended complaint

is filed, it becomes the controlling pleading and the prior pleading is

withdrawn. Johnson v. Dossey, 515 F.3d 778, 780 (7th Cir. 2008). Thus, all of

the dispositive motions have been rendered moot and will be denied as

such. Should Defendants wish to renew any of these motions, they must be

re-filed and directed at the operative pleading. To the extent the arguments

in the renewed motions will have changed little between the original and

amended complaints, the Court encourages the parties to stipulate to an

expedited briefing schedule so that the motions may be addressed

promptly.

       Accordingly,

       IT IS ORDERED that Defendants’ various dispositive motions

directed at the original complaint (Docket #20, #30, #32, #42, and #53) be and

the same are hereby DENIED as moot.

       Dated at Milwaukee, Wisconsin, this 18th day of October, 2018.

                                   BY THE COURT:




                                   J.P. Stadtmueller
                                   U.S. District Judge




                                 Page 2 of 2
